Citation Nr: 0806376	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  06-07 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for bilateral tinnitus, to include consideration of 
an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

2.  Entitlement to an increased (compensable) disability 
rating for deafness.


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1991 to August 
1992.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Baltimore, Maryland Department of Veterans Affairs (VA) 
Regional Office (RO).

In a February 1993 rating decision, the RO granted service 
connection for deafness in the left ear and assigned a 0 
percent rating, effective August 25, 1992.

In a June 1994 rating decision, the RO granted service 
connection for bilateral tinnitus and assigned a 10 percent 
rating, effective April 12, 1994.

The veteran filed an increased rating claim for both 
disabilities in November 2004.

In its February 2005 rating decision, the RO determined that 
service connection for deafness in the right ear was 
warranted, and maintained a 0 percent rating for deafness, 
effective August 25, 1992.

The veteran was scheduled to present testimony before a 
Hearing Officer at the RO in May 2006.  However, the veteran 
failed to report to the hearing.

For reasons explained below, the issues of entitlement to a 
disability rating in excess of 10 percent for tinnitus, to 
include consideration of an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1), and entitlement to an increased 
(compensable) disability rating for deafness, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDING OF FACT

The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent disability rating, which is the maximum 
schedular rating authorized under Diagnostic Code 6260.





CONCLUSION OF LAW

There is no legal basis for the assignment of separate 
schedular 10 percent disability ratings for bilateral 
tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2007); Smith v. Nicholson, 451 F.3d 
1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran requested an increased evaluation for tinnitus, 
to include a 10 percent schedular evaluation for each ear.  
The RO denied the veteran's request because, under Diagnostic 
Code 6260, there is no provision for assignment of a separate 
10 percent evaluation for tinnitus of each ear.  The veteran 
appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006), the Federal Circuit concluded that the CAVC erred 
in not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limit a veteran to a single schedular disability rating 
for tinnitus, regardless of whether the tinnitus is 
unilateral or bilateral.  Subsequently, the stay of 
adjudication of tinnitus rating cases was lifted.

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  38 
C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).


ORDER

Separate schedular 10 percent disability ratings for 
bilateral tinnitus are denied.


REMAND

The Board has determined that consideration of an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1) for bilateral 
tinnitus appears to be reasonably raised by the record as a 
remaining matter in this appeal.  In addition, the issue of 
entitlement to an increased (compensable) disability rating 
for deafness remains on appeal.

On his VA Form 9 in February 2006, the veteran requested a 
hearing at the RO before a Veterans Law Judge of the Board.  
See 38 C.F.R. §§ 3.103(c)(1); 20.700(a) (2007).  Such a 
hearing has not been scheduled, and the veteran's request for 
such a hearing has not been withdrawn.

In addition, for an increased rating claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran and his 
representative a letter that complies with 
the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).

The letter should explain what, if any, 
information and (medical and lay) evidence 
not previously provided to VA is necessary 
to substantiate the claims.  The letter 
should indicate which portion of the 
evidence, if any, is to be provided by the 
veteran and which portion, if any, VA will 
attempt to obtain on his behalf.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claims.

In addition, the letter should contain an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Finally, the letter must notify the 
veteran that, to substantiate his 
increased rating claims: (1) he must 
provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or 
increase in severity of the disability and 
the effect that worsening has on the 
claimant's employment and daily life; (2) 
if the Diagnostic Code under which the 
claimant is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the claimant demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life (such as a 
specific measurement or test result), the 
Secretary must provide at least general 
notice of that requirement to the 
claimant; (3) should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes; and (4) examples must be 
provided of the types of medical and lay 
evidence that the claimant may submit (or 
ask VA to obtain) that are relevant to 
establishing entitlement to increased 
compensation.  See generally Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008).

2.  The veteran should be scheduled for a 
Board hearing at the RO in accordance with 
the docket number of his appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


